COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:          In re Woody K. Lesikar, Individually, and as Trustee of the
                              Woody K. Lesikar Special Trust
Appellate case number:        01-20-00391-CV
Trial court case number:      2008-65920A
Trial court:                  334th District Court of Harris County

       Relator, Woody K. Lesikar, individually, and as Trustee of the Woody K. Lesikar
Special Trust, has filed a petition for writ of mandamus in this Court, seeking this Court to
compel the trial court to vacate its May 21, 2020 order, requiring relator to deposit
$500,000 in the court’s registry. The May 21, 2020 order was signed by the Honorable
Steven Kirkland. Judge Kirkland has ceased to hold the office of judge of the 334th District
Court of Harris County, Texas.
        Pursuant to Texas Rule of Appellate Procedure 7.2, the Honorable Dawn Rogers is
substituted for the Honorable Steven Kirkland as the respondent in this original proceeding.
See TEX. R. APP. P. 7.2(a). Further, this original proceeding for petition of writ of
mandamus is abated and remanded to the trial court to allow Judge Rogers to reconsider
the ruling made the basis of relator’s petition. See TEX. R. APP. P. 7.2(b) (“If the case is an
original proceeding under Rule 52, the court must abate the proceeding to allow the
successor to reconsider the original party’s decision.”).
        Within thirty days of the date of this order, the parties are directed to notify the Clerk
of this Court of any action taken on reconsideration of the rulings made the basis of relator’s
petition and file any orders regarding reconsideration of those rulings in a supplemental
mandamus record. The Court will then consider a motion to reinstate or motion to dismiss
this proceeding, as appropriate.
      This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                  Acting individually  Acting for the Court


Date: __January 14, 2021____